Citation Nr: 1110133	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral extensor mechanism malalignment with patella tendonitis.  

2.  Entitlement to service connection for a right elbow disability, to include as secondary to service-connected right hand and wrist tenosynovitis, old left base of thumb laceration, and a low back disability.

3.  Entitlement to an increased disability rating for service-connected right extensor mechanism malalignment with patella tendonitis, currently rated as 10 percent disabling.

4.  Entitlement to an increased disability rating for service-connected left extensor mechanism malalignment with patella tendonitis, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Lincoln RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In August 2009, the Board remanded the matters on appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral extensor mechanism malalignment with patella tendonitis.  

The Veteran contends that he has a low back disability that is related to the parachute jumps he did during service.  He also asserts that his low back disability is related to his service-connected knee disabilities.  The Veteran underwent a VA examination in connection with this claim in January 2007.  Although the examiner provided an opinion regarding the relationship between the Veteran's service-connected knees and his mechanical low back pain, an opinion was not provided regarding the relationship, if any between his service as a paratrooper and his current low back disability.  In August 2009, the Board remanded the claim for an opinion addressing the Veteran's contention that his low back disability is directly related to service.  

In September 2009, the Veteran underwent a VA examination in connection with the claim.  After considering the Veteran's contentions and conducting an examination, the examiner opined that any determination that the current diagnosis of mechanical low back pain was related to his time in service as opposed to any natural wearing process or time out of the service would be speculative.  The examiner opined that it was less likely than not that his mechanical low back pain is specifically related to his time in service.  The examiner referenced the lack of history of any specific injury or trauma for which he sought treatment during service and the lack of evidence in the record supporting the Veteran's claim.  

The Board notes that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, before relying on such an opinion, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Although the examiner commented that there was not enough evidence in the record to support the Veteran's claim, the Board also notes that the examiner referenced the lack of history of any specific injury or trauma for which the Veteran sought treatment during service.  However, the Veteran informed the examiner of the 196 paratroop jumps he performed during service, which are events that must be considered.  It is unclear whether the examiner is concluding that the Veteran did not suffer any injuries during those jumps based solely on the lack of evidence documenting any back injuries during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Accordingly, as it is unclear whether the examiner properly considered the Veteran's parachute jumps, a remand is necessary.  

Additionally, the Board observes that the January 2007 VA examiner did not provide a sufficient rationale for his conclusion that the Veteran's service-connected knees did not aggravate his low back disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, an examiner should be asked to address this matter on remand.  

2.  Entitlement to service connection for a right elbow disability, to include as secondary to service-connected right hand and wrist tenosynovitis, old left base of thumb laceration, and a low back disability.

The Veteran claims that he has a right elbow disability that is related to his service-connected right hand, right wrist, and left thumb disabilities.  He also asserted in his October 2006 claim that it is related to his current low back disability.  As the issue of entitlement to service connection for a low back disability is again being remanded and the outcome of the determination on this matter could potentially affect the issue of entitlement to service connection for a right elbow disability, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, this matter is deferred pending the resolution of the claim for a low back disability.  

3.  Entitlement to an increased disability rating for service-connected right extensor mechanism malalignment with patella tendonitis, currently rated as 10 percent disabling.

4.  Entitlement to an increased disability rating for service-connected left extensor mechanism malalignment with patella tendonitis, currently rated as 10 percent disabling.

During his April 2009 hearing, the Veteran testified that his knees worsened in severity since his last VA examination and that his last VA examination was inadequate.  In January 2007, the Veteran underwent a VA examination for his claims for his right wrist and hand.  During that examination, the examiner noted that he did not find any information regarding the Veteran's bilateral knee claims.  The Veteran was then given range of motion testing for his knees.  However, the DeLuca examination could not be performed because the Veteran was experiencing too much pain.  Additionally, it does not appear that the impact of the Veteran's knee disability on his employment and daily life was ascertained during this examination.  Thus, it appears that this examination was not adequate.  Further, because there was no additional medical evidence addressing the current severity of the Veteran's bilateral knees, the Board remanded the matters for another VA examination in August 2009.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In September 2009, the Veteran underwent a VA examination.  Although the examiner indicated that repetitive testing with regards to DeLuca was conducted and that repetitive testing was limited by pain throughout the range of motion at the end point, the examiner did not record in degrees of motion when pain began or when it limited knee functioning.  Moreover, the examiner did not address the impact, if any, of the severity of the Veteran's knees on his employment as requested in the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board must emphasize that the only objective medical evidence pertaining to the knees is in the January 2007 and September 2009 VA examination reports.  Thus, an examination that fully considers the severity of his service-connected knees is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify or submit any new evidence not already of record that addresses his claimed conditions.  

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a low back disability, to include as secondary to service-connected knees.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a low back disability.  

The examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current low back disability is the result of a disease, injury, or event in service (September 1967 to September 1987, to include his paratrooper duties and 196 parachute jumps), as opposed to its being more likely due to some other factor or factors.  

Additionally, the examiner should opine as to the relationship, if any, between the Veteran's service-connected knees and any low back disability.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a low back disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected knees.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right and left extensor mechanism malalignment with patella tendonitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected knee disabilities.  The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral knee disabilities under the applicable rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, to include after repetitive testing pursuant to DeLuca, as should any additional disability due to these factors.  The examiner should also comment as to the impact of the disabilities on the Veteran's daily activities and his ability to maintain employment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  The claims files must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The claims for service connection for a low back disability and right elbow disability are "inextricably intertwined" and, therefore, must be adjudicated together.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


